Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 29, 2019 is being considered by the examiner.

Status of Claims
This office action for the 16/667358 application is in response to the communications filed October 29, 2019.
Claims 1-20 were initially submitted October 29, 2019. 
Claims 1-20 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 5, 
The claim recites the limitation “wherein generating the eCRF further comprises”. There is no “generating” step recited from the claim from which claim 5 depends. Accordingly, this limitation lacks antecedent basis and is thereby found indefinite. For the purposes of examination, the examiner will interpret claim 5 as:
“The method of claim 1, wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receiving compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receiving at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determining, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the automated MDRRA engine” and “automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment”, a method, in a data processing system comprising a processor and a memory, the memory 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, and “by a rules and fields analysis engine of the automated MDRRA engine”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein receiving the at least one data dictionary further comprises mapping …,a data dictionary for a patient data source, and medical device characteristics of a medical device, to common schema fields of a common schema” further 
“by the field orchestrator engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…determining critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules further comprises analyzing…the compliance rules and the common schema fields for congruence to produce rules metric data and critical fields data, wherein the rules metric data specifies checks against one or more 
“automatically” and “by the field orchestrator engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…selecting a population segment further comprises: analyzing…the one or more patient population data subsets at least by matching portions of the patient population data set to one or more of the compliance rules to identify adverse event specific cases and population counts; and determining…based on 
“automatically”, “by the rules and fields analysis engine of the automated MDRRA engine” and “by the rules and fields analysis engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields” which corresponds to storing and retrieving information in memory.  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6,
Claim 6 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional 
“wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein selecting a population segment comprises selecting a population segment in which statistically significant field criteria is within a specified manufacturer risk tolerance threshold, based on at least one of sampling size, standard deviation, significance level” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…determining…based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set comprises: matching one or more of the critical fields to portions of patient population data in the patient population data set; and performing a statistical analysis of the patient population data, in the patient population data set, to determine one or more patient population data subsets meeting one or more criteria specifying statistically significant subsets” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically” and “by a rules and fields analysis engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein…selecting…a population segment from the one or more patient population data sets to populate the eCRF study build comprises generating a union of the one or more patient population data subsets” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
“automatically” and “by the rules and fields analysis engine of the automated MDRRA engine” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to generally linking the abstract idea to a particular technological environment or field of use.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the matching is performed for portions of the patient population data set corresponding to a specified injury type” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Step 1: The claim recites subject matter within a statutory category as a manufacture.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receive at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determine based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules, determine based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set, and select a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a computing device, causes the computing device to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA engine”, “by a rules and fields analysis engine of the 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
 “automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2. 
As per claim 13, 
Claim 13 is substantially similar to claim 3. Accordingly, claim 13 is rejected for the same reasons as claim 3.
As per claim 14, 
Claim 14 is substantially similar to claim 4. Accordingly, claim 14 is rejected for the same reasons as claim 4.
As per claim 15, 
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.
As per claim 16, 
Claim 16 is substantially similar to claim 6. Accordingly, claim 16 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially similar to claim 7. Accordingly, claim 17 is rejected for the same reasons as claim 7.
As per claim 18, 
Claim 18 is substantially similar to claim 8. Accordingly, claim 18 is rejected for the same reasons as claim 8.
As per claim 19, 
Claim 19 is substantially similar to claim 9. Accordingly, claim 19 is rejected for the same reasons as claim 9.
As per claim 20, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of receive compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy, receive at least one data dictionary for a patient data source and medical device characteristics data for the medical device, determine based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules, determine based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set, and select a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build. 
These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a processor”, “a memory coupled to the processor, wherein the memory comprises instructions which, when executed by the processor, cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine”, “by the automated MDRRA engine”, “automatically”, “by a field orchestration engine of the automated MDRRA 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically populate, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment” which corresponds to storing and retrieving information in memory. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1, 2, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan et al. (US 2016/0070864; herein referred to as Dotan) in view of Rogers et al. (US 2013/0124523).
As per claim 1, 
Dotan teaches a method, in a data processing system comprising a processor and a memory, the memory comprising instructions which are executed by the processor to cause the processor to implement an automated medical device regulation risk analysis (MDRRA) engine:
(Paragraphs [0019], [0029], [0047] and [0053] of Dotan. The teaching describes a method for documenting patient safety events and maintaining a patient safety database. Identification of a medical device or a piece of medical equipment used in conjunction with services provided to the patient may cause the patient safety system to access an external database to obtain information regarding operation, maintenance, or other aspects of the medical device. External databases may include medical device / medical equipment databases providing operational and maintenance information regarding medical devices providing services. The patient safety platform 10 illustrated in FIG. 1 supports and facilitates the collection of information necessary to generate patient safety data records reflecting patient safety events occurring in any of the facilities 51 supported by patient safety platform 10. In at least one embodiment, care givers providing care to patients install a patient safety application provided by or available from patient safety server 21 for installation on their personal mobile devices 60 or other suitable mobile electronic device including, as a non-limiting example, tablet devices or dedicated or proprietary wireless devices. This safety 
Dotan further teaches receiving, by the automated MDRRA engine, compliance rules for a medical device, wherein the compliance rules specify parameters for medical device efficacy:
(Paragraph [0053] of Dotan. The teaching describes that the system receives information from a variety of external databases. This information may include medical device/ medical equipment databases providing operational and maintenance information regarding the medical devices providing services. This constitutes compliance rules which specify parameters for medical device efficacy because these operational and maintenance information for the medical devices would provide the best practice for a user to implement these devices. Such resources would not contain anything less than how best to effectively operate the device.)
Dotan further teaches receiving, by the automated MDRRA engine…medical device characteristics data for the medical device:
(Paragraph [0029] of Dotan. The teaching describes identification of a medical device or a piece of medical equipment used in conjunction with services provided to the patient may cause the patient safety system to access an external database to obtain information regarding operation, maintenance, or other aspects of the medical device.)
Dotan further teaches automatically determining, by a field orchestration engine of the automated MDRRA engine, based on the compliance rules…critical fields of patient data and the medical device characteristics for demonstrating medical device efficacy in accordance with the compliance rules: 
(Paragraphs [0020], [0025], [0029] and [0053] of Dotan. The teaching describes that responsive to receiving remote input indicating a patient safety event category, the patient safety system creates a patient safety data record, comprising a set of predefined fields, corresponding to the patient safety event. This is a field orchestration engine that determines automatically critical fields of patient data that need to be filled out. These fields in the report need to be in compliance with a reporting standard such as what is defined in the Common Formats from the Agency for Healthcare Quality and Research (AHRQ). The teaching further describes that the patient safety system may also recognize a system user input identifying a particular patient safety data record for reporting to an external agency or other third party. In the case of a bar code identifying a patient, the patient safety system may access a master patient database, such as a master patient indexer, to retrieve patient information. In addition, the patient safety system may retrieve additional records, including electronic health records, from one or more electronic health records databases. This information may include medical device/ medical equipment databases providing operational and maintenance information regarding the medical devices providing services. This constitutes compliance rules which specify parameters for medical device efficacy because these operational and maintenance information for the medical devices would provide the best practice for a user to implement these devices. Such resources would not contain anything less than how best to effectively operate the device.)
Dotan does not explicitly teach receiving, by the automated MDRRA engine, at least one data dictionary for a patient data source. 
However Rogers teaches an automated medical reporting engine:
(Paragraph [0093], [0107], [0133] and [0134] of Rogers. The teaching describes a medical information navigation engine (MINE) which may employ finite state transducer technology to identify a medical concept in a health record, and is able to suggest possible completions. The MINE 112 uses its Semantic Query Processing Engine capable of understanding medical language to tag medical concepts in the query. The search flow takes as input a free text query (i.e., a query without any restrictions on the structure)—and converts the free text query into commands to the Medical Lexical Search Engine and the MATRIX (Medical Application Terminology Relationship IndeX) Concept Search Engine using a sophisticated query processing engine optimized to work with medical queries. MINE 112 also includes a Population Analyzer that provides an on-demand and flexible solution for clinicians, care managers, and administrators to efficiently manage a group of patients and better target interventions to achieve better care experiences and population health improvement. Part of this improvement is directed to identifying patient risk stratification in the patient population.)
Rogers further teaches receiving, by the automated medical reporting engine, at least one data dictionary for a patient data source: 
(Paragraphs [0107] and [0108] of Rogers. The teaching describes converting free text queries into commands to perform the search query. To achieve this, the engine 502 converts free form natural language queries, or the free text query 503, into input that can be used by the engines 510 and 520 by first tokenizing the query 503, performed by the block 670, using a large dictionary of medical terms to identify all possible interpretations of the terms in the query. An interpretation for a query consists of all the medical terms that were found in the 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the MDRRA engine of Dotan, the medical reporting engine teachings of Rogers. Paragraphs [0121] and [0122] of Rogers teaches that the disclosed methods allow healthcare providers to decrease the cost of care, measure population health, improve quality and demonstrate meaningful use. One of ordinary skill in the art would have added to the teaching of Dotan, the teaching of Rogers based on this incentive without yielding unexpected results. 
The combined teaching of Dotan and Rogers would then teach automatically determining, by a field orchestration engine of the automated MDRRA engine, based on the compliance rules and the at least one data dictionary, critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules:
(Paragraphs [0020], [0025], [0029] and [0053] of Dotan. The teaching describes that responsive to receiving remote input indicating a patient safety event category, the patient safety system creates a patient safety data record, comprising a set of predefined fields, corresponding to the patient safety event. This is a field orchestration engine that determines automatically critical fields of patient data that need to be filled out. These fields in the report need to be in compliance with a reporting standard such as what is defined in the Common Formats from the Agency for Healthcare Quality and Research (AHRQ). The teaching further describes that the patient safety system may also recognize a 
(Paragraphs [0107] and [0108] of Rogers
Here when the patient inputs data in a free text form as a report, the system of Dotan would be able to understand the free text better with the dictionary provided by the system of Rogers. 
The combined teaching of Dotan and Rogers would then teach automatically determining, by a rules and fields analysis engine of the automated MDRRA engine, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set: 
(Paragraphs [0020], [0025], [0029] and [0053] of Dotan. The teaching describes that responsive to receiving remote input indicating a patient safety event category, the patient safety system creates a patient safety data record, comprising a set of predefined fields, corresponding to the patient safety event. This is a field orchestration engine that determines automatically critical fields of patient data that need to be filled out. These fields in the report need to be in compliance with a reporting standard such as what is defined in the Common Formats from the Agency for Healthcare Quality and Research (AHRQ). The teaching further describes that the patient safety system may also recognize a system user input identifying a particular patient safety data record for reporting to an external agency or other third party. In the case of a bar code identifying a patient, the patient safety system may access a master patient database, such as a master patient indexer, to retrieve patient information. In addition, the patient safety system may retrieve additional records, including electronic health records, from one or more electronic health records databases. This information may include medical device/ medical equipment databases providing operational and maintenance information regarding the medical devices providing services. This constitutes compliance rules which specify parameters for medical device efficacy because these operational and maintenance information for the medical 
(Paragraphs [0132]-[0134] of Rogers. The teaching describes that the MINE also includes a population analyzer which stratifies the input data to identify patient population subsets including quality measure compliance and patient risk stratification.)
Upon combining the MDRRA from Dotan and the MINE from Rogers, the resulting system would have incorporated a record engine capable of determining critical fields from a user’s medical input and develop patient population data sets from this information. 
The combined teaching of Dotan and Rogers would then teach automatically selecting, by the rules and fields analysis engine of the automated MDRRA engine, a population segment from the one or more patient population data sets to populate an electronic case report form (eCRF) study build and automatically populating, by an eCRF generation engine of the automated MDRRA engine, fields of the eCRF with data from the population data sets corresponding to the selected population segment:
(Paragraph [0079] of Dotan. The teaching describes that when the user is prepared to create a medical report, patient information is able to be selected and auto populated into the reporting document.)
(Paragraph [0139] of Rogers. The teaching describes that the MINE population analyzer is able to intelligently mine and extract relevant information from the clinical narrative to enrich existing coded data. This suggests that the population data is being automatically selected based on how the rules of the MINE are configured.)
As per claim 2, 
The combined teaching of Dotan and Rogers teaches the limitations of claim 1.  
Dotan and Rogers further teach wherein receiving the at least one data dictionary further comprises mapping, by the field orchestrator engine of the automated MDRRA engine, a data dictionary for a patient data source, and medical device characteristics of a medical device, to common schema fields of a common schema: 
(Paragraphs [0020], [0025], [0029] and [0053] of Dotan. The teaching describes that responsive to receiving remote input indicating a patient safety event category, the patient safety system creates a patient safety data record, comprising a set of predefined fields, corresponding to the patient safety event. This is a field orchestration engine that determines automatically critical fields of patient data that need to be filled out. These fields in the report need to be in compliance with a reporting standard such as what is defined in the Common Formats from the Agency for Healthcare Quality and Research (AHRQ). The teaching further describes that the patient safety system may also recognize a system user input identifying a particular patient safety data record for reporting to an external agency or other third party. In the case of a bar code identifying a patient, the patient safety system may access a master patient database, such as a master patient indexer, to retrieve patient information. In addition, the patient safety system may retrieve additional records, including electronic health records, from one or more electronic health records databases. This information may include medical device/ medical equipment databases providing operational and maintenance information regarding the medical devices providing services. This constitutes compliance rules which specify parameters for medical device efficacy because these operational and maintenance information for the medical devices would provide the best practice for a user to implement these devices. 
(Paragraphs [0083], [0107] and [0108] of Rogers
When the MDRRA of Dotan and MINE of Rogers are combined, the mapper would be capable of using input data such as the data dictionary and medical device characteristics of a medical device to map to common schema fields. 
As per claim 11, 
Claim 11 is substantially similar to claim 1. Accordingly, claim 11 is rejected for the same reasons as claim 1.
As per claim 12, 
Claim 12 is substantially similar to claim 2. Accordingly, claim 12 is rejected for the same reasons as claim 2.
As per claim 20, 
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 1.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dotan and Rogers in further view of Gedeon et al. (US 2010/0179829; herein referred to as Gedeon). 
As per claim 5, 
The combined teaching of Dotan and Rogers teaches the limitations of claim 1.  
The combined teaching of Dotan and Rogers does not explicitly teach wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields.
However Gedeon teaches wherein populating the eCRF further comprises: selecting, by the rules and fields analysis engine, a subset of the critical fields and corresponding patient data fields in the patient data for an original medical device study; and generating, by the eCRF generation engine, the eCRF based on the subset of critical fields and corresponding patient data fields: 
(Paragraphs [0070] and [0071] and Figure 13 of Gedeon. The teaching describes an electronic adverse event report which details a form which is pre-populated (construed as auto populated) with particular patient information regarding an adverse event suspected by a medical device (an original medical device study). The form is populated with a subset of critical fields which are required for proper reporting of the incident.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Dotan and Rogers, the form population of medical device adverse event reports of Gedeon. Paragraph [0054] of Gedeon describes that the disclosed teachings would be able to provide an expedited and increased efficiency of an end-user receiving the reports of the adverse events. One of ordinary skill in the art would have added to the combined teaching of Dotan and Rogers, the teaching of Gedeon based on this incentive without yielding unexpected results. 
As per claim 15,  
Claim 15 is substantially similar to claim 5. Accordingly, claim 15 is rejected for the same reasons as claim 5.

Subject Matter Free of Prior Art
The following is a statement of reasons for the indication of subject matter free of prior art:
Claims 3, 4, 6-10, 13, 14 and 16-19 have been determined by the examiner as being free of prior art. A thorough search of the prior art was conducted and the examiner could not find a single reference that discloses these claims or a plurality of references 
“wherein automatically determining critical fields of patient data and medical device characteristics data for demonstrating medical device efficacy in accordance with the compliance rules further comprises analyzing, by the field orchestrator engine, the compliance rules and the common schema fields for congruence to produce rules metric data and critical fields data, wherein the rules metric data specifies checks against one or more thresholds for identifying normal/abnormal values in patient data, and wherein the critical fields data specifies critical fields in the patient data and medical device characteristics for evaluating the rules metric data” in claims 3 and 13. The closest prior art to this teaching that the examiner could find is in paragraphs [0224]-[0228] of Grom et al. (US 2017/0308798) where the reference teaches a system by which pending regulatory rules are analyzed and then variables are assigned to terms of interest based on a number of variables such as a threshold of the likelihood of enactment of a particular rule. Here the reference gets close to the claimed subject matter by providing a threshold metric for a compliance rule but, even if combined with the combined teaching of Dotan of Rogers, would fail in teaching congruence to produce rules metric data and critical fields data, wherein the rules metric data specifies checks against one or more thresholds for identifying normal/abnormal values in patient data. 
“wherein automatically selecting a population segment further comprises: analyzing, by the rules and fields analysis engine of the automated MDRRA engine, the one or more patient population data subsets at least by matching portions of the patient population data set to one or more of the compliance rules to identify adverse event specific cases and population counts; and determining, 
“wherein selecting the population segment comprises determining, for a specific adverse event type, the population segment based on at least one threshold for population segments per compliance rule and critical field” in claims 6 and 16. The closest prior art to this teaching that the examiner could find is in paragraphs [0353] of Van Antwerp and [0237]-[0239] of Jackson. Van Antwerp teaches a system by which treatment-emergent adverse events are tabulated by MedDRA preferred term, system organ class, and treatment group. Jackson teaches a system by which statistically significant events are identified in adverse event data. Even if combined with the combined teaching of Dotan and Rogers, these references would still be deficient in providing population segments per compliance rule and critical field. 
“wherein automatically determining, by a rules and fields analysis engine of the automated MDRRA engine, based on the critical fields, one or more patient population data subsets for a plurality of patients from a patient population data set comprises: matching one or more of the critical fields to portions of patient population data in the patient population data set; and performing a statistical analysis of the patient population data, in the patient population data set, to determine one or more patient population data subsets meeting one or more criteria specifying statistically significant subsets” in claims 8 and 18. The closest prior art to this teaching that the examiner could find is in paragraphs [0353] of Van Antwerp and [0237]-[0239] of Jackson. Van Antwerp teaches a system by which treatment-emergent adverse events are tabulated by MedDRA preferred term, system organ class, and treatment group. Jackson teaches a system by which statistically significant events are identified in adverse event data. Even if combined with the combined teaching of Dotan and Rogers, these references would still be deficient in providing matching one or more of the critical fields to portions of patient population data. 
Claims 7, 9, 10, 17 and 19 are dependent from a base claim has been determined as containing subject matter free of prior art. Accordingly, these claims also contain subject matter free of prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                            
/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626